Exhibit 10.43

LOGO [g24635g64n45.jpg]

2009 – Management Incentive Plan (also called “KVA Plan”)

Eligibility:

To be eligible for participation in the Koppers Inc. Management Incentive Plan,
an employee must meet the following criteria:

 

  •  

The employee must have a salary grade of at least 25 or higher.

 

 

•

 

Employees hired on or before June 30th – eligibility for a pro-rata award in the
current plan year will be subject to the discretion of the Chief Executive
Officer of Koppers Inc. (the CEO”).

 

 

•

 

Employees hired after June 30th – no eligibility for a pro-rata award in the
current plan year, but eligible for consideration in the following year’s Plan.

 

  •  

Notwithstanding the above, participation in the Plan is at the discretion of the
CEO.

Purpose:

The purpose of the Koppers Inc. Management Incentive Plan is threefold:

 

  •  

To attract, motivate and retain key members of our management team.

 

  •  

To stimulate these employees to use their innate creativity and entrepreneurial
thinking in carrying out the responsibilities of their present assignments.

 

  •  

To enhance the business growth and profitability of Koppers Inc. and its
subsidiaries (the “Company”) by providing those charged with leadership roles
with an opportunity for additional compensation based upon their contributions
to the achievement of the business goals of the Company.

Incentive Plan Goals:

 

  •  

To align our management team’s goals with those of our shareholders.

 

  •  

To foster a spirit of teamwork and mutual supportiveness among key management
members by emphasizing the importance of division performance and individual
contributions made to the Company as a whole.

 

  •  

To reinforce the principle of continual improvement and tie management
compensation to continual improvement of company profitability and the creation
of shareholder value.

 

  •  

To encourage a sustained high level of personal performance among all Plan
participants and to provide additional motivation for them to remain with the
Company on a long-term basis as key members of our management team.

 

1



--------------------------------------------------------------------------------

Incentive Plan Threshold Events:

 

  •  

Any payments under this incentive plan will be subject to the Company’s
compliance with its debt covenants, including interest obligations and scheduled
repayment of debt.

 

  •  

The participant’s job performance during the period in question must meet
acceptable standards and be in accordance with Company policy before the
participant shall receive any award under this incentive plan.

 

  •  

Notwithstanding anything in this incentive plan to the contrary, the decision to
make any payments under this incentive plan and the amount of such payments will
be subject to the discretion of the Chief Executive Officer (the “CEO”),
Management Development & Compensation Committee (the “Committee”) and/or Board
of Directors (the “Board”) of the Company.

 

  •  

Unless otherwise approved by the Committee or the Board, gains and losses
arising from non-recurring and non-operating transactions (such as, but not
limited to, restructuring charges/reversals, impact of lawsuit outcomes,
unbudgeted sales/divestitures and changes in accounting rules) will be excluded
from calculations of Value Creation under this Plan.

Incentive Pool Funding:

Value Creation Goals – For each business unit (including corporate totals), a
value creation threshold, target and maximum will be established. Achievement of
the threshold performance will result in the threshold payout being contributed
to the incentive pool (awards for performance between the threshold and the
target are determined by interpolation). Achievement of the target performance
will result in the target payout being contributed to the incentive pool.
Achievement of the maximum performance will result the maximum payout being
contributed to the incentive pool (awards for performance between target and
maximum are determined by interpolation).

A matrix will be distributed to participants in the incentive plan at the
beginning of each plan year, which matrix will list the applicable threshold,
target and maximum performance and payout amounts.

Value Creation is calculated as EBIT minus (a capital charge of 15% times the
amount of capital committed to the respective unit or corporation), subject to
any adjustments approved by the Committee or the Board.

Payout Procedure:

Any incentive payments will be paid in cash within 2.5 months after the close of
the program year after all of the following:

 

  •  

The Division General Manager and CEO have had sufficient opportunity to review
the performance of the participant during the Plan year.

 

  •  

The CEO has recommended allocations from the incentive pool to incentive plan
participants.

 

  •  

The Management Development and Compensation Committee of the Board of Directors
of the Company has received, reviewed and approved the audited incentive payment
proposals.

 

2



--------------------------------------------------------------------------------

Administrative Notes:

 

  •  

If a Plan participant voluntarily terminates his/her employment during the
course of the year or if the Participant is terminated for cause before the
payment occurs, no payment shall be made under the terms of this plan.

 

  •  

If a Plan participant voluntarily terminates his/her employment after the
program year but before the payment occurs, payment of the participant’s
incentive award will be subject to the sole discretion of the CEO (as approved
by the Committee and the Board).

 

  •  

If a Plan participant terminates his/her employment involuntarily during the
course of the year, payment of a pro-rata share of the incentive award to which
he/she would otherwise have been entitled at year-end will be subject to the
sole discretion of the CEO (as approved by the Committee and the Board).

 

  •  

If a Plan participant retires during the course of the year, payment of a
pro-rata share of the incentive award to which he/she would otherwise have been
entitled at year-end will be subject to the discretion of the CEO (as approved
by the Committee and the Board).

 

  •  

If a Plan participant dies during the course of the year, a pro-rata share of
the incentive award to which he/she would otherwise have been entitled at
year-end will be paid to the Plan participant’s named beneficiary early in the
following year.

 

3